The information in this preliminary prospectus supplement is not complete and may be changed.This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell these securities and we are not soliciting offers to buy these securities in any state where the offer or sale is not permitted. Filed pursuant to Rule424(b)(5) Registration Statement No.333-159959 SUBJECT TO COMPLETION, DATED SEPTEMBER 9, 2009 PROSPECTUS SUPPLEMENT (to prospectus dated August 4, 2009) SHARES SKYPEOPLE FRUIT JUICE, INC. COMMON STOCK This prospectus supplement relates to the sale ofshares of our common stock, par value $0.001 per share (the “Common Stock”), by Barron Partners LP and Eos Holdings, LLC (the “Selling Stockholders”).Although we will not receive any proceeds from the sale of the shares, the Selling Stockholders must exercise warrants to acquire the shares to be sold, and we could receive up to$in proceeds from these warrant exercises. Except as otherwise indicated, share and share price information (except information taken from our historical financial statements) in this prospectus supplement assumes that, and has been adjusted for a two shares for three shares reverse split of our Common Stock that we intend to effectuate simultaneously with the listing of our Common Stock on the NYSE Amex Equities and the closing of the sale of the shares offered hereby. Our Common Stock currently trades on the OTC Bulletin Board under the symbol SPFJ; however, our Common Stock has been approved for listing on NYSE Amex Equities.The last actual trade of our Common Stock occurred on May 1, 2009 at $5.25 per share.There is only a limited market for our Common Stock, and the shares are being offered in anticipation of development of a secondary trading market.Although the listing of our Common Stock on NYSE Amex Equities has been approved, we can provide no assurance that an active market in our Common Stock will develop. Investing in our securities involves risks. See “Risk Factors” on pageS-12. Per Share Total Public offering price $ $ Underwriting discount $ $ Proceeds to Selling Stockholders (before expenses) $ $ Proceeds to the Company from exercise of warrants $ The Selling Stockholders have granted the underwriters a 30-day option to purchase up to an additional shares of our Common Stock to cover over-allotments, if any.If the underwriters exercise this option in full, the total underwriting discounts and commissions payable by the Selling Stockholder will be $, and the total proceeds to the Selling Stockholders, before expenses, will be $.Total proceeds to us from the exercise of warrants will be $. We expect to deliver the shares offered hereby to purchasers on or about September, 2009. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Roth Capital Partners Maxim Group LLC The date of this prospectus supplement is September, 2009 TABLE OF CONTENTS PAGE PROSPECTUS SUPPLEMENT ABOUT THIS PROSPECTUS SUPPLEMENT S-1 PROSPECTUS SUMMARY S-2 THE OFFERING S-8 SUMMARY OF CONSOLIDATED FINANCIAL DATA S-9 RISK FACTORS S-12 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS S-27 USE OF PROCEEDS S-28 PRICE RANGE OF COMMON STOCK S-28 DIVIDEND POLICY S-29 CAPITALIZATION S-30 SELLING STOCKHOLDERS S-31 UNDERWRITING S-33 LEGAL MATTERS S-36 EXPERTS S-36 WHERE YOU CAN FIND MORE INFORMATION S-36 PROSPECTUS PROSPECTUS SUMMARY 1 RISK FACTORS 9 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 26 USE OF PROCEEDS 27 PRICE RANGE OF COMMON STOCK 27 DIVIDEND POLICY 28 CAPITALIZATION 29 SELECTED CONSOLIDATED FINANCIAL DATA 30 MANAGEMENT’S DISCUSSION AND ANALYSIS 33 BUSINESS 54 DIRECTORS AND EXECUTIVE OFFICERS 66 COMPENSATION 70 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 72 SELLING STOCKHOLDERS 77 PRINCIPAL STOCKHOLDERS 79 DESCRIPTION OF PRINCIPAL STOCK 81 PLAN OF DISTRIBUTION 86 LEGAL MATTERS 88 EXPERTS 88 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS 88 WHERE YOU CAN FIND MORE INFORMATION 91 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS F-1 -i- Table of Contents ABOUT THIS PROSPECTUS SUPPLEMENT This prospectus supplement and the accompanying prospectus are part of a registration statement on Form S-1 (File No. 333-159959) that we filed with the Securities and Exchange Commission, or the SEC, and which was declared effective by the SEC on July 23, 2009.This prospectus supplement describes details of the offering of shares of our Common Stock by certain selling stockholders listed in this prospectus supplement along with the risks of investing in our Common Stock and other items. The accompanying prospectus provides more general information.To the extent the information in this prospectus supplement or any of the documents incorporated by reference into this prospectus supplement are inconsistent with the accompanying prospectus or any of the documents incorporated by reference into the accompanying prospectus, you should rely on this prospectus supplement or the documents incorporated by reference into this prospectus supplement, as the case may be. You should read both this prospectus supplement and the accompanying prospectus together with the information about us described in the Section entitled “Where You Can Find More Information.” You should rely only on the information contained in this prospectus supplement and the accompanying prospectus and the documents incorporated by reference. We have not, and neither Roth Capital Partners nor Maxim Group LLChas, authorized anyone to provide you with information that is different. This document may only be used where it is legal to sell these securities. The information contained in this prospectus supplement and the accompanying prospectus is accurate only as of the date of delivery of such documents, regardless of the time of its delivery or of any sale of shares offered hereby. This prospectus will be updated and, as updated, will be made available for delivery to the extent required by federal securities laws. S-1 Table of Contents PROSPECTUS SUMMARY This summary highlights information contained elsewhere or incorporated by reference in this prospectus supplement and the accompanying prospectus.This summary does not contain all of the information you should consider before investing in our Common Stock. You should read this entire prospectus supplement and the accompanying prospectus carefully, especially the “Risk Factors” section beginning on page S-12 and our consolidated financial statements and the related notes appearing at the end of the accompanying prospectus, before making an investment decision.Unless the context otherwise requires, we use the terms “SkyPeople,” “Company,” “we,” “us” and “our” in this prospectus supplement and the accompanying prospectusto refer to SkyPeople Fruit Juice, Inc. and its consolidated subsidiaries. Our Business We are engaged in the production and sale of fruit concentrate, fruit juice beverages, and other fruit related products in and from the People’s Republic ofChina ("PRC" or "China").Our fruit concentrates, which include apple, pear, and kiwifruit, are primarily exported via distributors to North America, Europe and the Middle East.We sell our Hedetang brand bottled fruit juice beverages domestically, primarily to supermarketsin certainregions of the PRC. In the six months ended June 30, 2009, our fruit concentrate, fruit juice beverages, and other fruit related products represented 51%, 45%, and 4% of our sales, respectively as compared to 78%, 13% and 9%, respectively, at December 31, 2008. We believe that we arecurrently one of the only companies able to produce specialty fruit juices on a large scale in China.In addition, we believe that we are recognized as a leading specialty fruit juice producer. Specialty fruit juices arejuices squeezed from fruits that are grown in a relatively low quantity.
